COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-363-CV
 
SAMUEL
MICHAEL SCHILDKRAUT                                         APPELLANT
 
                                                      V.
 
JUDGE JENNIFER RYMELL, JUDGE JEFF WALKER,                       APPELLEES
SHERIFF LARRY FOWLER,
WILLIAM B. SHORT, JR., 
AND
SARAH BESHARA                                                                         
                                                                                                           
                                                   ----------
             FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellant=s AMotion
To Withdrawal Above-Named Case.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.  
 
DELIVERED:  November 6, 2008




[1]See Tex. R. App. P. 47.4.